 2          1
Pro K 1 (Rev. 12/16) Complaint for a Civil Case

                                                                                                                        Ff LJ^n
                                        United States District Court DlsrmarcountoffiL«
                                                                      for the

                                                                     District of


                                                                         Division


  W^cKm^loo D-C-featf(c Cif/;                                                                              *
  _r^^f^ClL*ri^ IV\C-         ) Case No.                                                             t\J ' 1)00^1
\\McUm C/Mme. OikCmi         Plaintiff(s)                                \
                                                                                               (to be filled in by the Clerk's Office)



(Write thefull name of each plaintiff who isfiling this complaint.
If thenames of all theplaintiffs cannotfit in the space above,                  Jury Trial: (check one)      |_] Yes jj No
please write "see attached" in the space and attach an additional
page with thefull list of names.)
                                 -V-




        uv / ]"C(/l"C/l'^ I ^U/11' wniy'i jiviAl/t'V i                       iVJai^f &aj£
                                                                                     n_)^J^
     "OW'iAMt'itfy fjrft F^ertff CV^i/f (Mi'On Y\^(pr1hC\ fycm-Ck
     flQfr IjtUfflwicttclit Utyon lWc fc/tWX
names

write "see attached" in the space and attach an additional page
with thefull list of names.)                     i/^




                                        $F COMPLAINT FOR ACIVIL CASE
                                    f
          The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.


                               Name                                      CUM<Mih t^^n^OM^U2-
                               Street Address                                ^ MhBfySi SA « .,
                               City and County                                 \\ {[ OjCCTj^Cir ffiU I JS \\£
                               State and Zip Code                                      J                                    ,
                               Telephone Number                                          (/l KG3l2 fUTllS'll ,
                               E-mail Address                            ^Ml^adtillCrU Il3@XAmW' C/lfrs
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is                        an

                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                     ORIGINAL
                            Case 1:18-cv-00037 Document 9 Filed 12/19/18 Page 1 of 5
                                                                                                                                         Page 1 of 5
2

Pro Se 1 (Rev 12/16) Complaint for a Civil Case


                     Defendant No. 1

                                Name

                                Job or Title (if known)
                               Street Address

                                City and County             ^BoKJoofi
                               State and Zip Code
                                Telephone Number
                                E-mail Address (if known)
                                                              ho^ed&M^M^
                     Defendant No. 2

                               Name

                               Job or Title (if known)
                               Street Address

                                City and County
                               State and Zip Code                   n\fkfhC\ 0>
                               Telephone Number
                                                                 hill HrtW
                               E-mail Address (if known)
                                                               COtonai^/^^K^ Cow\
                     Defendant No. 3

                               Name

                               Job or Title (ifknown)
                                                                  i cikQCp—             Uaid/i
                               Street Address
                                                                  \ b lot St Uarint f^M
                               City and County
                               State and Zip Code
                                                                               Matck
                               Telephone Number
                               E-mail Address (if known)                       1 -LOh-\

                     Defendant No. 4

                               Name

                                Job or Title (if known)
                                Street Address

                                City and County
                                                                \^lJ[t)mda6
                                State and Zip Code
                                                               , I'A i 2W2
                                Telephone Number
                                                               Im W &&
                                E-mail Address (if known)                    •jnj.


                                                                                          Page 2 of 5
                            Case 1:18-cv-00037 Document 9 Filed 12/19/18 Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 I I Federal question                               f^f Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




                                      lljUOhcn ,C,jl'jl gt'g|k/f
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiffs)

                                a.          If the plaintiff is an individual

                                           The plaintiff, (nam*) "t^[i (jJQ&lft Q'QpAflLVU <? -is acitlzen ofthe
                                            State of (name)


                                            If the plaintiff is a corporation                /               a   - /"'w/O
                                            The plaintiff, (name)      ojJQK^^ ( fflW&flfiQ^ ULlU>~>is incorporated
                                            under the laws of the-State cjf (name)          (S\(A ' w^
                                            and has its principal place of business in the State of (name)

                                                           i^aMn                              .
                                (If more than one plaintiff is namedin the complaint, attach an additionalpage providing the
                                same informationfor each additional plaintiff.)

                                The Defendant(s)

                                 a.         If the defendant is an individual            . ! , . / > I, Uy\,QV\
                                            The defendant, (name)           yJ (X\U \<f* W?/V- ^AWv ' aCitize" °f
                                            the State of (name)                      MJ (J^C/lp^                 • Or is acitizen of
                                             (foreign nation)                   ^j|£? jft [ft f[jf^ff-f Qy[d
                                                                                                                                Page 3 of 5
                             Case 1:18-cv-00037 Document 9 Filed 12/19/18 Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                   C?iA ^^                 ,is incorporated under
                                           the laws of the State of (name)            ((^\ Ci& ^^                    , and has its
                                           principal place of business in the State of (name) \f\ i JL( Pi^f) f~l &\C/
                                           Or is incorporated under the laws of (foreign nation)    f^~ \JLQL]fo\                    ,
                                           and has its principal place of business in (name)        fthAAJ$- ^^*

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):

                                     ^H£0, ood %t plam-H-fP iQ ini znWecJ
                                          htMX._£t£Jlim•+ ed poupt- Q-CAf-lfaey•
III.      Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          $ °IW Jw\\\m dollarf defendant {^realty dd\qut^f
                          on /tccouirt Q, d^tckS m\z r^t^rne^ for ajXF
                      ddl fcW'W cw<zpb)t of'-hhcl^a into cccoarvfc*
IV.       Relief
                               ]MLVJL fo Op -\h(j Mh CKt>O^KlA 0[ ty±T&* '
          State briefly and precisely what damages or other relief the plaintiff asks the court to-order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                          Page 4 of 5
                             Case 1:18-cv-00037 Document 9 Filed 12/19/18 Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                    c)0 rvo-f +oucK^no#vi'v^J C#W "fo^A
                                        %{nUM§i Undred gfahfy 2fMfto hwcfr
V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:
                                                               2t»e
                     Signature of Plaintiff
                     Printed Name of Plaintiff
                                                            cud (XemLof^tir^                                   Cnrz
          B.         For Attorneys


                     Date of signing:



                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                       Page 5 of 5
                            Case 1:18-cv-00037 Document 9 Filed 12/19/18 Page 5 of 5
